Citation Nr: 0117499	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-12 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a bipolar disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied the 
benefit sought on appeal.


REMAND

The veteran essentially claims that his service-connected 
cyclothymic disorder should be rated higher than the current 
50 percent rating.  Specifically, the veteran asserts that he 
has severe anxiety, panic attacks, poor concentration, and 
trouble with day to day living.  In addition, he contends 
that it has caused difficulties with his family, friends, and 
work.  In reviewing the claims file, the Board finds that 
additional action is required prior to appellate disposition.

In a preliminary review of the claims file, it has come to 
the Board's attention that the veteran received outpatient 
and inpatient treatment at the VA Medical Center (VAMC) in 
Seattle, Washington, between February 1997 and July 1999.  
Contained within the claims file is a March 2000 letter from 
the VAMC in Seattle, Washington, which summarizes the 
veteran's previous treatment.  The staff psychiatrist and 
staff social worker noted that the veteran was first seen for 
mental health treatment in February 1997 and last seen in 
July 1999.  The summary indicated that the veteran met the 
criteria for Major Depressive Disorder, Anxiety Disorder, and 
Attention Deficit Disorder.  The veteran was noted to have 
been hospitalized twice during this period of time and they 
indicate that the veteran's symptoms have increased to the 
point that "he probably meets the criteria for panic 
disorder at this time."  The veteran's scores on the Global 
Assessment of Functioning Scale (GAF) were reported as 
ranging from a high of 55 to a low of 35 towards the end of 
treatment.  

The Board notes that there are Seattle VA outpatient 
treatment records from 1997, as well as records from the 
veteran's hospitalizations in November 1997 and March 1999, 
contained within the claims file.  However, it appears from 
the record that the complete corresponding treatments from 
the Seattle VAMC from 1998 and 1999 are not contained within 
the claims file.  The Board finds that in light of the 
comments regarding the veteran's GAF of 35 towards the end of 
his treatment and a probable diagnosis of panic disorder, as 
indicated in the March 2000 medical summary, the 
corresponding medical records for the reported clinical 
findings need to be obtained in order to properly decide the 
veteran's claim on appeal.  Further, the VA is deemed to have 
constructive knowledge of these records and, in this case, 
has actual knowledge of the existence of those records.  As 
such, they are considered to be evidence that is of record at 
the time any decision is made, and should be associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
(". . . an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error. . . .").

In addition, it has also come to the Board's attention, that 
the veteran received weekly individual psychotherapy sessions 
from a private therapist.  A letter from Thomas E. Holmes, 
LCSW, BCD, dated February 2000, indicates that Mr. Holmes had 
been working with the veteran since October 1999, in weekly 
individual psychotherapy sessions.  He further indicated that 
the veteran had been diagnosed with cyclothymic disorder and 
that they had been working together to develop better 
strategies for managing mood swings. Mr. Holmes stated that 
the veteran suffered from anxiety and panic attacks several 
times per week, coupled with depressive bouts that interfere 
with his ability to work.  He assigned the veteran a GAF of 
35.  It appears from the claims file that the corresponding 
treatment records have not been obtained.  The Board is of 
the opinion that these records need to be obtained and 
associated with the claims file.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).

Lastly, based on the evidence referred to above, it would 
appear that the veteran has been diagnosed with additional 
psychiatric disorders in addition to his service connected 
bipolar disorder.  It is not clear, however, whether those 
additional disorders are in any way related to the veteran's 
service connected disability and to what extent the GAF 
assigned by various health case provides represents the 
impairment due solely to the service connected 
symptomatology.  As such, the Board is of the opinion that 
the veteran should be afforded an examination to clarify 
these matters.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file outpatient treatment 
records pertaining to the veteran from 
the Seattle VAMC dated in 1998 and 1999.  

2.  After obtaining the necessary 
authorization, the RO should obtain and 
associate with the claims file all 
treatment records pertaining to the 
veteran from Thomas E. Holmes, LCSW, BCD, 
indicated in his February 2000 letter as 
beginning in October 1999.  

3.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his 
bipolar disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
specify all psychiatric disorders that 
meet the diagnostic criteria of the 
current American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders.  The 
examiner should also specify which 
psychiatric disorders and symptomatology 
are related to the veteran's service 
connected disability and which are not 
due to his service connected disability.  
In doing so the examiner is requested to 
assign an Axis V diagnosis (Global 
Assessment of Functioning Scale score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, that 
represents only the symptomatology 
attributable the veteran's service 
connected disability.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

